DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/28/2021 and 05/21/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a third condition section in claim 5, and a third condition section in claim 6 must be shown or the feature(s) canceled from the claim(s).  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Regarding claims 1, 12, and 14, claim limitation “a/the control unit for controlling the impeller motor and the thermal conditioner, controlling the motorized ventilation arrangement, and/or controlling to drive the ventilation device etc” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “control unit” coupled with functional language “for controlling the impeller motor and the thermal conditioner, controlling the motorized ventilation arrangement, and/or controlling to drive the ventilation device etc” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 12, and 14 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
	Paragraph 0124 of the specification states: “The motorized ventilation arrangement may include a ventilation device 36, e.g. a fan, and a further motor 38 that is different to impeller motor 30, further motor 38 being controlled by control unit 31 to drive ventilation device 36. For instance, control unit 31 is connected to a temperature sensor 31′ located in thermal communication with flow path 37 for a closed loop control of second ventilation device 36 by control unit 31”. However, the specification does not discuss or explain what structure is capable of performing the function. For examination purposes, a/the control unit is construed as any type of controller that is capable of controlling the impeller motor and the thermal conditioner, controlling the motorized ventilation arrangement, and/or controlling to drive the ventilation device etc.

Regarding claims 12-13, and 15, claim limitations “heat evacuation system for evacuating heat…comprising a motorized ventilation arrangement…” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “system/arrangement” coupled with functional language “for evacuating heat” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 12-13, and 15 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
	Paragraph 0124 of the specification states: The motorized ventilation arrangement may include a ventilation device 36, e.g. a fan.
	For examination purposes, heat evacuation system/a motorized ventilation arrangement is construed as a fan.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  

Regarding claims 1, 12, and 14, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. In this case, claim limitation “a/the control unit for controlling the impeller motor and the thermal conditioner, controlling the motorized ventilation arrangement, and/or controlling to drive the ventilation device etc”. However, the specification does not provide a disclosure of the computer and algorithm in sufficient detail (e.g., the necessary steps and/or flowcharts) to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function. For more information regarding the written description requirement, see MPEP § 2161.01- § 2163.07(b). In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 1, 12, and 14, claim(s) recites limitations “a/the control unit for controlling the impeller motor and the thermal conditioner, controlling the motorized ventilation arrangement, and/or controlling to drive the ventilation device etc”, and Paragraph 0124 of the specification states: “The motorized ventilation arrangement may include a ventilation device 36, e.g. a fan, and a further motor 38 that is different to impeller motor 30, further motor 38 being controlled by control unit 31 to drive ventilation device 36. For instance, control unit 31 is connected to a temperature sensor 31′ located in thermal communication with flow path 37 for a closed loop control of second ventilation device 36 by control unit 31”. However, as written, one skilled in the art would not be reasonably apprised of the metes and bounds of the claim, the specification must sufficiently disclose an algorithm to transform a general purpose microprocessor to the special purpose computer, but, the specification does not provide a disclosure of the computer and algorithm in sufficient detail (e.g., the necessary steps and/or flowcharts) to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function. For more information regarding the written description requirement, see MPEP § 2161.01- § 2163.07(b). In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). For examination purposes, a/the control unit is construed as any type of controller that is capable of controlling the impeller motor and the thermal conditioner, controlling the motorized ventilation arrangement, and/or controlling to drive the ventilation device etc.

Regarding claims 1, 5-6, and 9-10, the phrase "and/or" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.

Regarding claim 7, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 9, the phrase “the thermal conditioner comprises a plurality of electric sections, at least two sections different from one another… each electric section…” is unclear whether the at least two sections and each electric section are from the plurality of electric sections. 

Regarding claim 14, the phrase "e.g." renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 15, the phrase "such as" or the phrase “for instance” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 15 recites the limitation "the further motor" in line 5, and the limitation “the heat evacuated by the food cavity” in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over CN 205286123 U to Li et al. (“Li”), in view of KR 20110003651 A to Jung et al. (“Jung”). 

Regarding claim 1, Li discloses, a machine (electromagnetic heating device in Fig. 2) for processing a liquid food substance (see milk foam) comprising: 
a container (see container 2 in Fig. 2) having an outside wall (see annotated Fig. 2) and delimiting a food cavity (see annotated Fig. 2) for containing the liquid food substance; 
an impeller (see magnetic driving stirring device 4 for foamed milk) for driving the liquid food substance in the food cavity (see Fig. 2); 
a housing (see base 1 in Fig. 2) having an outside wall (see outer shell 11 in Fig. 2) and delimiting a powered cavity (see cavity 12 in Fig. 1) that is adjacent the container (see Fig. 2) and that contains a motor (see motor 52) for driving the impeller (see Fig. 2 and disclosed in the specification “the motor 52 output shaft concentric with the stirring shaft 411, stirring head 41 coaxial with the rotating center”) and a thermal conditioner (see electromagnetic heating device 3 in Fig. 2) for generating heat in the food cavity (see Fig. 2 and disclosed in the specification “the electromagnetic heating device 3 arranged inside the base 1 and surrounds the outer wall of the container 2, through electrifying and cut magnetic induction theory to heat milk in the container 2”) and/or for removing heat from the food cavity; and 
a control unit (see driving circuit module 51 and the control circuit module in Fig. 2) for controlling the impeller motor and the thermal conditioner (disclosed in the specification “the driving circuit module 51, and a control circuit module electrically connected with the magnetic driving device, and realize the power supply of the whole device and control”), 
the thermal conditioner (3) extending over a portion (see inner shell 13) of the outside housing wall or forming such a portion (13), the housing wall portion (13) extending over and adjacent to the outside container wall (see Fig. 2) and/or forming therewith a same wall portion (see Fig. 2), so as to be able to transmit thermal energy to or through the outside container wall (see Fig. 2 and disclosed in the specification “the electromagnetic heating device 3 arranged inside the base 1 and surrounds the outer wall of the container 2, through electrifying and cut magnetic induction theory to heat milk in the container 2”), 
the thermal conditioner (3) has a first section (see lower section of the heating device 3 as annotated in Fig. 2) extending over a first section of the outside housing wall portion (see Fig. 2) and has a second section (see upper section of the heating device 3 as annotated in Fig. 2) extending over a second section of the outside housing wall portion t(see Fig. 2) hat is distinct from the first section (see Fig. 2), the first and second housing sections (see lower and upper sections of the inner shell 13) being adjacent to and extending over respective distinct first and second outside container wall sections (see lower and upper sections of the heating surface 21 of container 2) of the outside container wall (see Fig. 2) and/or forming therewith a same first wall section and a same second wall section distinct from the same first wall section.
However, Li does not explicitly disclose, the first conditioner section being configured to generate a first thermal energy per cm.sup.2 that is greater than a second thermal energy per cm.sup.2 generated by the second section.
Nonetheless, Jung teaches, an induction heater (see induction coil heating unit 10 in Fig. 5) has the first conditioner section (see lower end portion A in Fig. 5) and the second conditioner section (see upper end portion B in Fig. 5), wherein the first conditioner section being configured to generate a first thermal energy per cm.sup.2 that is greater than a second thermal energy per cm.sup.2 generated by the second section (see in Fig. 5 and disclosed in the specification “In the above, the lower end portion (A) of the coil heating part 10 is formed with a tight gap between the concave and convex portions (11, 12), the portion is a heat generating portion for cooking rice, thus, concave, concave ( By forming the gap between 11 and 12 densely, the coil 13 wound thereon is also wound tightly. On the other hand, the upper end portion (B) of the coil heating unit 10 is formed with a wide interval between the concave and convex portions 11, 12, the portion is not a heating portion for cooking rice, but a portion for warming the cooked rice Therefore, by forming a wide interval between the concave, convex portion (11) (12) in this way, the coil wound thereon also has a wide winding”. In other words, as seen in Fig. 5, the lower end portion A and the upper end portion B have almost the same size but the heating coil 13 is wound more at the lower end portion A than the heating coil 13 at the upper end portion B such that the heat/thermal energy is generating at the lower end portion A is greater than the upper end portion B so as the rice is heated and cooked by the lower end portion A, and the upper end portion B is used to warm the cooked rice ).
It would have been obvious to one having ordinary skill in the art at the time before the effective filling date (post AIA ) to modify the thermal conditioner of Li wherein the thermal conditioner has the first conditioner section being configured to generate a first thermal energy per cm.sup.2 that is greater than a second thermal energy per cm.sup.2 generated by the second section as taught and/or suggested by Jung in order to heat the liquid food substance evenly by the first thermal section and hold the temperature of the liquid food substance efficiently by the second thermal section as disclosed in the specification of Jung. In other words, it would have been obvious to adjust the gaps between the heating coils in order to obtain different temperatures on different areas for different needs/foods since it is known that with the same size of areas, winding the heating coils near to each other would produce more heat than winding the heating coils far from each other.

    PNG
    media_image1.png
    556
    851
    media_image1.png
    Greyscale

Regarding claim 2, Li discloses, wherein the first and second sections of the outside container wall are so arranged that the first outside container wall section is located below the second outside container wall section (see Fig. 2).

Regarding claim 3, Li discloses, wherein the first and second sections of the outside container wall are so arranged that the first outside container wall section is located closer than the second container wall section to a corner edge formed by a bottom and a sidewall of the food cavity (see Fig. 2).

Regarding claim 4, Li discloses, wherein the first and second sections of the outside container wall (see Fig. 2) are so arranged that when the impeller (4)drives the liquid food substance (milk foam) in the food cavity (see annotated Fig. 2) that is partly filled therewith (intended use), an average minimal distance of all particles of the liquid food substance relative to the first outside container wall section being smaller than an average minimal distance of all particles of the liquid food substance relative to the second outside container wall section (see Fig. 2, wherein the milk foam is inherently formed a curve/concave surface when the impeller/ magnetic driving stirring device 4 is rotating. In other words, this is regarding the method of making/stirring liquid food substance, and it has been held that method limitations in a product claim do not serve to patentably distinguish the claimed product from the prior art.  See In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  Thus, even though a product by process claim is limited and defined by a process, determination of patentability is based on the product itself.  Accordingly, if the product in a product by process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.  Thorpe, 777 F.2d at 697, 227 USPQ at 966; In re Marosi, 710 F2.d 799, 218 USPQ 289 (Fed. Cir. 1983).).

Regarding claim 5, Li discloses substantially all the limitations claimed in claim 1.
	Li further discloses, wherein the thermal conditioner has a third section (see the upper most of the heating device 3 as annotated in Fig. 2) extending over a third section of the outside housing wall portion (see Fig. 3), the second section of the thermal conditioner is located between the first and third conditioner sections (see Fig. 2), the third conditioner section being adjacent to and extending over a corresponding distinct third outside container wall section of the outside container wall (see Fig. 2) and/or forming therewith a same third wall section distinct from the first and second wall sections.
However, Li does not explicitly disclose, the third conditioner section being configured to generate a third thermal energy per cm.sup.2 that is smaller than the second thermal energy per cm.sup.2.
Nonetheless, Jung teaches, an induction heater (see induction coil heating unit 10 in Fig. 5) has the first conditioner section (see lower end portion A in Fig. 5) and the second conditioner section (see upper end portion B in Fig. 5), wherein the first conditioner section being configured to generate a first thermal energy per cm.sup.2 that is greater than a second thermal energy per cm.sup.2 generated by the second section (see in Fig. 5 and disclosed in the specification “In the above, the lower end portion (A) of the coil heating part 10 is formed with a tight gap between the concave and convex portions (11, 12), the portion is a heat generating portion for cooking rice, thus, concave, concave ( By forming the gap between 11 and 12 densely, the coil 13 wound thereon is also wound tightly. On the other hand, the upper end portion (B) of the coil heating unit 10 is formed with a wide interval between the concave and convex portions 11, 12, the portion is not a heating portion for cooking rice, but a portion for warming the cooked rice Therefore, by forming a wide interval between the concave, convex portion (11) (12) in this way, the coil wound thereon also has a wide winding”. In other words, as seen in Fig. 5, the lower end portion A and the upper end portion B have almost the same size but the heating coil 13 is wound more at the lower end portion A than the heating coil 13 at the upper end portion B such that the heat/thermal energy is generating at the lower end portion A is greater than the upper end portion B so as the rice is heated and cooked by the lower end portion A, and the upper end portion B is used to warm the cooked rice ).
Even though, Jung does not explicitly teaches, the third conditioner section being configured to generate a third thermal energy per cm.sup.2 that is smaller than the second thermal energy per cm.sup.2, it would have been obvious to one having ordinary skill in the art at the time before the effective filling date (post AIA ) to modify the thermal conditioner of Li wherein the third conditioner section being configured to generate a third thermal energy per cm.sup.2 that is smaller than the second thermal energy per cm.sup.2 as taught and/or suggested by Jung that adjusting the gaps between the heating coils is configured to obtain different temperatures on different areas for different needs/foods since it is known that with the same size of areas, winding the heating coils near to each other would produce more heat than winding the heating coils far from each other, and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. In this case, applicant appears to have placed no criticality of modifying/rearranging the thermal sections, as indicated in paragraph 0045: “Of course, providing a machine with three or four sections as described in the above embodiments does not exclude the presence of even more sections of thermal conditioner, outside housing wall portion and outside container wall. For instance, there may be such a large number of different sections as to form a graded continuum or near continuum of sections”.

Regarding claim 6, Li discloses substantially all the limitations claimed in claim 1.
	Li further discloses, wherein the thermal conditioner has a third section (see the upper most of the heating device 3 as annotated in Fig. 2) extending over a third section of the outside housing wall portion (see Fig. 3), the second section of the thermal conditioner is located between the first and third conditioner sections (see Fig. 2), the third conditioner section being adjacent to and extending over a corresponding distinct third outside container wall section of the outside container wall (see Fig. 2) and/or forming therewith a same third wall section distinct from the first and second wall sections.
However, Li does not explicitly disclose, the third conditioner section being configured to generate a third thermal energy per cm.sup.2 that is smaller than the second thermal energy per cm.sup.2 as being arranged so that the first section of the thermal conditioner is located between the second and third conditioner sections.
Nonetheless, Jung teaches, an induction heater (see induction coil heating unit 10 in Fig. 5) has the first conditioner section (see lower end portion A in Fig. 5) and the second conditioner section (see upper end portion B in Fig. 5), wherein the first conditioner section being configured to generate a first thermal energy per cm.sup.2 that is greater than a second thermal energy per cm.sup.2 generated by the second section (see in Fig. 5 and disclosed in the specification “In the above, the lower end portion (A) of the coil heating part 10 is formed with a tight gap between the concave and convex portions (11, 12), the portion is a heat generating portion for cooking rice, thus, concave, concave ( By forming the gap between 11 and 12 densely, the coil 13 wound thereon is also wound tightly. On the other hand, the upper end portion (B) of the coil heating unit 10 is formed with a wide interval between the concave and convex portions 11, 12, the portion is not a heating portion for cooking rice, but a portion for warming the cooked rice Therefore, by forming a wide interval between the concave, convex portion (11) (12) in this way, the coil wound thereon also has a wide winding”. In other words, as seen in Fig. 5, the lower end portion A and the upper end portion B have almost the same size but the heating coil 13 is wound more at the lower end portion A than the heating coil 13 at the upper end portion B such that the heat/thermal energy is generating at the lower end portion A is greater than the upper end portion B so as the rice is heated and cooked by the lower end portion A, and the upper end portion B is used to warm the cooked rice ).
Even though, Jung does not explicitly teaches, the third conditioner section being configured to generate a third thermal energy per cm.sup.2 that is smaller than the second thermal energy per cm.sup.2 as being arranged so that the first section of the thermal conditioner is located between the second and third conditioner sections, it would have been obvious to one having ordinary skill in the art at the time before the effective filling date (post AIA ) to modify the thermal conditioner of Li wherein the third conditioner section being configured to generate a third thermal energy per cm.sup.2 that is smaller than the second thermal energy per cm.sup.2 as being arranged so that the first section of the thermal conditioner is located between the second and third conditioner sections as taught and/or suggested by Jung that adjusting the gaps between the heating coils is configured to obtain different temperatures on different areas for different needs/foods since it is known that with the same size of areas, winding the heating coils near to each other would produce more heat than winding the heating coils far from each other, and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. In this case, applicant appears to have placed no criticality of modifying/rearranging the thermal sections, as indicated in paragraph 0045: “Of course, providing a machine with three or four sections as described in the above embodiments does not exclude the presence of even more sections of thermal conditioner, outside housing wall portion and outside container wall. For instance, there may be such a large number of different sections as to form a graded continuum or near continuum of sections”.

Regarding claim 7, Li discloses, wherein the thermal conditioner is configured to transmit negative thermal energy to or through the external container wall, such as a resistive energy (see Fig. 2, wherein the coils 31).

Regarding claim 8, Li discloses, wherein the thermal conditioner comprises an electric conductor that emits the thermal energy when conducting an electric current, optionally (see Fig. 2, wherein the coils 31).

Regarding claim 9, Jung teaches, wherein the thermal conditioner comprises a plurality of electric sections, at least two sections differing from one another: dimensionally and/or materially to generate and transmit different quantities of energies when conducting the same electric current (see heating portion A and heating portion B in Fig. 5); and/or by different power sources, each electric section having a dedicated power source that can deliver an electric power that is different to a power delivered by another power source of a different electric section.

Regarding claim 10, Li discloses, wherein the housing (1) and the container (2) are configured such that: the housing forms a seat (see Fig. 1), for receiving the container that has an upright extending part (see Fig. 1), the portion of the outside housing wall extending over at least part of the upright extending container part (see Fig. 2), whereby at least part of thermal conditioner is located inside the housing along the upright extending container part (see Fig. 2); and/or the container is made of one or more passive components (see a heating surface 21 in Fig. 2, wherein the material is magnetic material or provided with a magnetic material as disclosed in the specification), whereas the housing comprises all active electric components (see induction coils 31).

Regarding claim 11, Li discloses, wherein the container (2) is removable from the housing (1) for dispensing the liquid food substance from the cavity and assemblable to the housing for processing the liquid food substance in the cavity (see Fig. 1).

Regarding claim 12, Li discloses, wherein the housing contains a heat evacuation system (see fan in Fig. 2) for evacuating heat from the powered cavity to a space outside such machine (see Fig. 2), comprising a motorized ventilation arrangement and at least one flow path extending in the powered cavity from at least one air inlet opening in the housing to at least one air outlet opening in the housing, the control unit controlling the motorized ventilation arrangement (see Fig. 2, wherein the fan inherently has air inlet opening and air outlet opening to pull hot air out and cool air in to the cavity to keep safe usage of each electric and the fan inherently connected with the control module so as the control module is configured to operate the fan).

Regarding claim 13, Li discloses, wherein the motorized ventilation arrangement comprising a ventilation device (see fan 7 in Fig. 2).

Regarding claim 14, Li discloses, wherein the motorized ventilation arrangement comprises a ventilation device, e.g. a fan, and a further motor that is different to the impeller motor, the further motor being controlled by the control unit to drive the ventilation device (see fan 7, wherein the fan inherently has its own motor to rotate the fan, and connected with the control module so as the control module is configured to operate the fan).

Regarding claim 15, Li discloses, wherein the heat evacuation system (see fan 7) is configured so that heat generated in the powered cavity and not destined to the food cavity is evacuated predominantly via the air outlet opening(s) rather than via the food cavity, such as heat generated in the powered cavity by at least one of the impeller motor, the control unit, thermal conditioner and, when present, the further motor, the heat evacuation system being for instance configured so that a ratio of the heat evacuated by air outlet opening(s) over the heat evacuated by the food cavity is greater than 2.5 (see Fig. 2, wherein the fan is located in the powered cavity, and the food cavity is tightly covered, therefore, the heat evacuated by the fan is a lot more than the heat evacuated by the food cavity).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761